Title: From Alexander Hamilton to John Adams, 16 August 1792
From: Hamilton, Alexander
To: Adams, John



Dear Sir
Philadelphia Augt 16 1792

I have been duly favoured with your letter of the 4th Instant. A warrant for 1000 dollars in your favour has issued. If any authorisation from you had been sent to your son or any one else, your signature on the warrant would have been unnecessary. But as it is, it will be indispensable. Perhaps however the Treasurer may pay in expectation of it.
The Question when the Vice President entered upon the duties of his office, is open at the Treasury; though an opinion has obtained that the taking of the Oath was the Criterion. This has been founded on two considerations—analogy to the case of the President. The Constitution requires that he shall take an oath, before he enters upon the execution of his Office. He cannot enter upon the duties of it, without entering upon the execution of it, and he can’t legally do the latter till he has taken the oath prescribed. The same injunction however is not laid upon the Vice President, and therefore except by analogy, resort must be had to the second consideration, namely that the taking of the Oath of Office is the legal act of aceptance, and may be supposed to date the commencment of service.
But this reasoning it must be confessed is not conclusive, and therefore the opinion of the Attorney General will be taken, both as to the President & Vice President—and I presume will guide in the Adjustment.

Twenty thousand dollars have been appropriated and the advances by anticipation may reach that limit.
You forgot that Mr Clinton could feast upon what would starve another. He will not however have an opportunity of making the experiment. And I hope the starvation policy will not long continue fashionable.
Your confirmation of the good disposition of New England is a source of satisfaction. I have a letter from a well informed friend in Virginia who says, all the persons I converse with, acknowlege that the people are prosperous & happy, and yet most of them, including even the friends of the Govt. appear to be much alarmed at a supposed system of policy, tending to subvert the Republican Govt of the Country. Were ever Men more ingenious to torment themselves with phantoms?
Adieu my dear Sir, & believe me always very respectfully & Affectionately   Yr Obed sevt
A H
The Vice President
